    Case: 1:17-cv-01171 Document #: 62 Filed: 08/29/19 Page 1 of 2 PageID #:567




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
 Flava Works, Inc.,                          )
                                             )
                    Plaintiffs,              )
               v.                            )
 Marques Rondale Gunter                      )
 d/b/a myVidster.com, SalsaIndy, LLC, d/b/a )
 myVidster.com,                              )    Case No. 1:17-cv-01171
                                             )
                    Defendants.              )
                                             )

                         DEFENDANTS’ MOTION FOR
              ATTORNEY’S FEES REASONABLY INCURRED PURSUANT
             TO THE BAD FAITH EXCEPTION TO THE AMERICAN RULE
       Pursuant to this Court’s inherent power to sanction abuse of the judicial process,

Defendants Marques Rondale Gunter d/b/a myVidster.com and SalsaIndy, LLC d/b/a

myVidster.com (“myVidster”) respectfully move this Court to order Plaintiff Flava Works, Inc. to

reimburse myVidster for its reasonable attorneys’ fees for the reasons and in the amounts set forth

in myVidster’s Brief in Support of its Motion For Attorney’s Fees Reasonably Incurred Pursuant

to the Bad Faith Exception to the American Rule filed herewith.

Dated: August 29, 2019                       Respectfully submitted,


                                             By:    /s/ Gregory Leighton
                                                   Gregory Leighton
                                                   Andrew S. Fraker
                                                   Kara C. Smith
                                                   NEAL, GERBER & EISENBERG, LLP
                                                   2 N. LaSalle Street, Suite 2000
                                                   Chicago, IL 60602
                                                   T: (312) 269-8000
                                                   F: (312) 429-3588
                                                   gleighton@nge.com
                                                   afraker@ngelaw.com
                                                   ksmith@nge.com
                                                   Attorneys for Defendants
     Case: 1:17-cv-01171 Document #: 62 Filed: 08/29/19 Page 2 of 2 PageID #:567




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on August 29, 2019, the foregoing was served on all counsel

of record for via ECF.



                                                                     /s/ Andrew S. Fraker
                                                                     Andrew S. Fraker




29703880.1
